DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 09/30/2021 has been considered.     
	Claim(s) 1-6 are amended. 
	Claim(s) 1-6 are pending in this application and an action on the merits follows.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/28/2021 is being considered by the examiner.
                     
	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “an exchange rate” on lines 4, 5. Examiner is not sure what is the difference between the exchange rates.
Claims 1 and 4 recites “first image”, “the second image”, and “the image”. Is the image the first or second image? or a different image. All the images are related to the article, it is unclear the difference between the three images.
Claims 2 and 3 recites “an exchange rate” on lines 4, 5, 8, 12, 17 (17 is only for claim 3). Examiner is not sure what is the difference between the exchange rates. 
Claims 2 and 5 recites “determine an amount to be made… pay the determined amount”, “amount of settlement for the user”. Examiner is not sure what are the difference between the amounts, if the amount that is paid is a settlement amount.
	                                                                                                                             
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claim(s) 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMOIRISA (US 20190066077 A1), in view of Barbier (US 20160086179 A1) in view of Coulson (US 20130044351 A1), and further in view of Robert (GB 2560877 A).
	Regarding claims 1 and 4, SHIMOIRISA discloses:
	A settlement system comprising a server and a merchant device, wherein ¶54 and figure 1 - the settlement terminal 3and settlement server 7;
	the server comprises: ¶52 and figures 1 and 5 - settlement server 7;
	a memory configured to store an exchange rate applicable for a predetermined period of time, sales information reported by the merchant device, and an exchange rate at a time of purchase; and (¶52) The settlement server 7 stores the newest exchanged rate information. Therefore, the exchanged rate is applicable for a predetermine period, until the next newest exchanged rate is stored again.
		processing circuitry configured to: ¶52 and figures 1 and 5 - settlement server 7;
			report, at a predetermined occasion, the exchange rate applicable for a predetermined period of time, to the merchant device, and; (¶57) The response from the settlement server 7 includes or each the currency kind, (¶52) the newest exchanged rate. Therefore, the exchanged rate is applicable for a predetermine period, until the next newest exchanged rate is stored again.
	the merchant device comprises: 
		memory configured to store the exchange rate reported by the server; and (¶57) receives the exchanged rate from the settlement server 7
		processing circuitry configured to: ¶54 and figures 1 and 6 - the settlement terminal 3;
			perform control, based on the exchange rate reported by the server, to cause display on a terminal of a user an amount of payment for purchase of an article in a currency of a first country designated by the user, and (¶60) - display the total amount of the (¶¶23-25) the commodity for each currency kind calculated, Jen and dollar [the currency of the first country]; see figure 12;
		if the user purchases the article, notify the server of the sales information in the currency of the first country, the sales information being calculated based on the exchange rate reported by the server, (¶65) transmits the currency kind the selection of which has been accepted to the settlement server 7 via the communication I/F 59 to make the settlement server 7 perform settlement; (¶58) the American can receive settlement in “U.S. dollar” ; (¶81) exchange the total amount;	
	wherein the merchant device converts the amount of payment for purchase of the article in a currency of a second country to the amount of payment for purchase of the article in the currency of the first country, the merchant device performs control to identify, upon receipt [commodity code] that the user wishes to purchase from the terminal, a price of the article contained [commodity master], calculate the amount of payment for purchase of the article in the currency of the first country based on the price of the article and the exchange rate, and display the calculated amount of payment. ¶24-25 – acquires the commodity code and read out the commodity name and price from a commodity master; ¶57-65; and figure 12 -  display the total in dollar and Yen; ¶81 -the calculation module 103 exchanges the above-described total amount of the prices into the total amount for each the currency kind capable of performing , ¶60 - displays the total amount for each the currency kind calculated by the calculation module 103 in the total amount display column; see figures 7, 10-12; Examiner note: calculation is performed in dollar, the first country currency; ¶59 
	SHIMOIRISA discloses ¶59 - settlement is performed by the settlement server, and ¶88 receiving the notification that the settlement processing has been normally performed from the settlement server 7; however, does not disclose perform control to determine an amount of payment to be made to the merchant device, based on the sales information reported by the merchant device and the exchange rate at a time of purchase, and pay the determined amount to the merchant device in a currency of a second country, the currency of the second country being a home currency for the merchant device, Barbier discloses -  ¶61 - By way of example, the merchant may require that payment be made in dollars or in the currency of the country in which the merchant is located. If the merchant chooses to be paid in a currency different from that deposited by the payor, the administrator system 130 preferably converts the funds according to the exchange rate at the time of the purchase or another time agreed upon by both parties. ¶54 - sending a purchase request to the administrator;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Barbier, in order to easily, safely, and quickly transfer funds to a dependent located in a geographical location where financial infrastructures, such as banking and credit card infrastructures, may be absent, (see: Barbier, ¶6).
	SHIMOIRISA discloses ¶¶58-59 - the display of the total amount for each currency kind, dollar, America can receive settlement in “U.S. dollar”; acquires the commodity code, and price; ¶81 - the exchanges calculations; see figures 7, 10-12; however does not disclose “wherein the terminal captures a second image containing an amount of payment for purchase of the article in the currency of the second country, the terminal transmits the second image to the merchant device...receipt of the image that contains the article…a price of the article contained in the image” Coulson discloses ¶47 - device 1004 or a camera 1006 to identify an item. At block 1012, the routine translates the label on the item and pricing information [price and article]. As an example, when the user is traveling, the user may be unable to read the item's label because the label is in a foreign language. Moreover, the user may find it difficult to easily convert pricing information into a currency with which the user is familiar. As an example, when the user is traveling in the Middle East, an item's label may only be in Arabic and the pricing information may be in a local currency. However, the user may be able to read only English and may desire to see the price converted to dollars or euros. The routine may translate the information either using software installed on the mobile computing device or by transmitting information to a server that returns a translated result.	¶49 - A translator component 1112 may translate information (e.g., labels, pricing, ingredients, etc.), stored in the input database 1104
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Coulson, in order to see the price converted to dollars or euros, (see: Coulson, ¶47).
	SHIMOIRISA in view of Coulson discloses capture of the label and the translation of the label, and the display in Yen and dollar; does not specifically disclose “display on a terminal of a user a first image”, “the first image containing the article that the user wishes to purchase” “display the calculated amount of payment on the image.”; however, Robert of Figure 2B discloses – page 10 and 11 -  this example, the prices have been converted to pounds 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Robert, in order to allows for identification and conversion of multiple prices within a captured image into a desired currency, (see: Robert, page 2).
	Claim(s) 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMOIRISA (US 20190066077 A1), in view of Barbier (US 20160086179 A1), and further in view of Arora et al. (US 20190303923 A1, hereinafter Arora).
	Regarding claims 2 and 5, SHIMOIRISA discloses: 
	a settlement system comprising a server and a merchant device, wherein the server comprises: a memory configured to store an exchange rate applicable for a predetermined period of time, sales information reported by the merchant device, and an exchange rate at a time of purchase: and processing circuitry configured to: ¶54 and figure 1; ¶52 and figure 5;	
		report, at a predetermined occasion, an exchange rate applicable for a predetermined period of time to the merchant device; and ¶57; 
		an amount of settlement for the user being fixed to a price in a currency of a first country, the price being displayed at the time of purchase, the currency of the first country being a home currency for the user, ¶¶57-60, - display the total amount of the (¶¶23-25) the commodity for each currency kind calculated, Jen and dollar [the currency of the first country]; see figure 12; (¶84) the user selects the currency kind; (¶88) the settlement terminal process  (¶58) the American can receive settlement in “U.S. dollar”; Therefore it is fixed to the first country. 
	the merchant device comprises: a memory configured to store the exchange rate reported by the server; and processing circuitry configured to: ¶54 and figure 1
		perform control, based on the exchange rate reported by the server, to display on a terminal of the user an amount of payment for purchase of an article in a currency of a first country designated by the user; and ¶¶57-58, 60;
		if the user purchases the article, notify the server of the sales information in the currency of the first country, the sales information being calculated by the merchant device based on the exchange rate reported by the server, ¶¶57-59, 65;
	wherein the server reports to the merchant device an exchange rate applicable to a the user for the predetermined period of time. ¶¶57-59 – The response from the settlement server 7 includes whether or not settlement of the settlement amount is possible, whether or not the credit card is valid, whether or not DCC is available, the currency kind capable of performing settlement, the exchange rate for each the currency kind; an American customer can receive settlement in “U.S. dollar” when the yen is weak, and can receive settlement by “Japanese Yen” when the yen is strong;
	SHIMOIRISA discloses ¶59 - settlement is performed by the settlement server, and ¶88 receiving the notification that the settlement processing has been normally performed from the settlement server 7; however does not disclose perform control to determine an amount of payment to be made to the merchant device, based on sales information reported by the merchant device and an exchange rate at a time of purchase, and pay the determined amount to the merchant device in a currency of a second country, the currency of the second country being a home currency for the merchant device, Barbier discloses -  ¶61 - By way of example, the merchant may require that payment be made in dollars or in the currency of the country in which the merchant is located. If the merchant chooses to be paid in a currency different from that deposited by the payor, the administrator system 130 preferably converts the funds according to the exchange rate at the time of the purchase or another time agreed upon by both parties. ¶54 - sending a purchase request to the administrator;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Barbier, in order to easily, safely, and quickly transfer funds to a dependent located in a geographical location where financial infrastructures, such as banking and credit card infrastructures, may be absent, (see: Barbier, ¶6).
	SHIMOIRISA discloses ¶54 - the exchange rate exchanged for each the currency kind Dollars and Yen; and SHIMOIRISA in view of Barbie discloses ¶61 - converts the funds according to the exchange rate at the time of the purchase; however, does not disclose “the predetermined period being determined by a period of time for which a user stays in a second country”; Arora discloses: ¶76 - As an example, the row 330 depicts that for the customer with the PAN ‘5240************’, existing fund limit is ‘500000’, location is ‘UK’, stay from ‘11/01/2017’ till ‘11/06/2017’, travel base currency is ‘Pound’, fund limit is ‘5855.43’, and the fixed rate is ‘0.012’. Likewise, the row 340 illustrates a second currency plan profile for the same payment card as in the row 330 for a second destination. The row 340 depicts that for the customer 104 with the PAN ‘5240************’, existing fund limit is ‘500000’, location is ‘France’, stay from ‘11/06/2017’ till ‘11/08/2017’, travel base currency is ‘Euro’, limit is ‘6625.0’, and the fixed rate is ‘0.013’. The fixed rate may be an example of an improved 104;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Arora, in order to facilitate a fixed currency plan and fund limit for the payment cards of the traveler based on which transactions are facilitated in foreign destinations, (see: Arora, ¶7).
	Claim(s) 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMOIRISA (US 20190066077 A1), in view of Barbier (US 20160086179 A1), in view of Arora et al. (US 20190303923 A1, hereinafter Arora), in view of Scipioni (US 20160140555 A1), in view of Coulson (US 20130044351 A1), and further in view of Robert (GB 2560877 A).
	Regarding claims 3 and 6, SHIMOIRISA discloses:  
	A settlement system comprising a server and a merchant device, ¶54 and figure 1
	wherein the server comprises: a memory configured to store an exchange rate applicable for a predetermined period of time, sales information reported by the merchant device, and an exchange rate at a time of purchase and processing circuitry configured to: ¶54 and figure 1
		report, at a predetermined occasion, an exchange rate applicable for a predetermined period of time to the merchant device; and 
	the merchant device comprises: a memory configured to store an exchange rate applicable for a predetermined period of time, sales information reported by the merchant device, and an exchange rate at a time of purchase; and processing circuitry configured to: ¶54 and figure 1
perform control, based on the exchange rate reported by the server, to display on a terminal of a user an amount of payment for purchase of an article in a currency of a first country designated by the user; and ¶¶57-58, 60;
	if the user purchases the article, notify the server of the sales information in the currency of the first country, the sales information being calculated by the merchant device based on the exchange rate reported by the server, ¶¶57-59, 65;
	wherein the merchant device converts the amount of payment for purchase of the article in the currency of the second country to the amount of payment for purchase of the article in the currency of the first country, the terminal displays…the amount of payment for purchase of the article in the currency of the first country and the amount of 5Application No. 17/080,948 Reply to Office Action of July 30, 2021 payment for purchase of the article in the currency of the second country the merchant device further performs control to calculate the amount of payment for purchase of the article in the currency of the first country from a price of the article, and display the calculated amount of payment ¶¶57-65; and figure 12 -  display the total in dollar and Yen; ¶81 -the calculation module 103 exchanges the above-described total amount of the prices into the total amount for each the currency kind capable of performing settlement, ¶60 - displays the total amount for each the currency kind calculated by the calculation module 103 in the total amount display column; see figures 7, 10-12; Examiner note: calculation is performed in dollar, the first country currency; ¶59 
	SHIMOIRISA discloses ¶59 - settlement is performed by the settlement server, and ¶88 receiving the notification that the settlement processing has been normally performed from the settlement server 7; however does not disclose perform control to determine an amount of payment to be made to the merchant device, based on sales information reported by the merchant device and an exchange rate at a time of purchase, and pay the determined amount to the merchant device in a currency of a second country, the currency of the second country being a home currency for the merchant device, Barbier discloses -  ¶61 - By way of example, the merchant may require that payment be made in dollars or in the currency of the country in which the merchant is located. If the merchant chooses to be paid in a currency different from that deposited by the payor, the administrator system 130 preferably converts the funds according to the exchange rate at the time of the purchase or another time agreed upon by both parties. ¶54 - sending a purchase request to the administrator;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Barbier, in order to easily, safely, and quickly transfer funds to a dependent located in a geographical location where financial infrastructures, such as banking and credit card infrastructures, may be absent, (see: Barbier, ¶6).
	SHIMOIRISA discloses ¶54 - the exchange rate exchanged for each the currency kind; and SHIMOIRISA in view of Barbie discloses ¶61 - converts the funds according to the exchange rate at the time of the purchase; however, does not disclose “the predetermined period being determined by a period of time for which a user stays in a second country;”Arora discloses: ¶76 - As an example, the row 330 depicts that for the customer with the PAN ‘5240************’, existing fund limit is ‘500000’, location is ‘UK’, stay from ‘11/01/2017’ till ‘11/06/2017’, travel base currency is ‘Pound’, fund limit is ‘5855.43’, and the fixed rate is ‘0.012’. Likewise, the row 340 illustrates a second currency plan profile for the same payment card as in the row 330 for a second destination. The row 340 depicts that for the customer 104 with the PAN ‘5240************’, existing fund limit is ‘500000’, location is ‘France’, stay from ‘11/06/2017’ till ‘11/08/2017’, travel base currency is ‘Euro’, limit is 104;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Arora, in order to e facilitate a fixed currency plan and fund limit for the payment cards of the traveler based on which transactions are facilitated in foreign destinations, (see: Arora, ¶7).
	SHIMOIRISA discloses ¶57 - when the DCC is available (see ¶58 for DCC), the settlement server 7 provides the exchange rate for each the currency kind to the settlement terminal 3 that use the exchanged rate to exchange the total amount; although SHIMOIRISA already discloses the exchange is acquired and being use, does not disclose “acquire positional information from the terminal, identify a merchant at which the terminal is located based on the positional information”, “fees corresponding to the identified merchant” Scipioni discloses - ¶15 - the user may provide a merchant location where the user plans to make the desired purchase. The service provider server may receive merchant location information and determine exchange rates and fees specific for the merchant location, which may include a dynamic currency conversion (DCC) rate.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Scipioni, in order to get the best exchange rate and minimize transaction fees, (see: Scipioni, ¶4).
	SHIMOIRISA already discloses ¶¶58-59 - the display of the total amount for each currency kind, dollar, America can receive settlement in “U.S. dollar”; acquires the commodity ¶81 - the exchanges calculations; see figures 7, 10-12; however does not disclose “wherein the terminal captures an image containing an amount of payment for purchase of the article in the currency of the second country, the terminal transmits the image to the merchant device” Coulson discloses ¶47 - device 1004 or a camera 1006 to identify an item. At block 1012, the routine translates the label on the item and pricing information [price and article]. As an example, when the user is traveling, the user may be unable to read the item's label because the label is in a foreign language. Moreover, the user may find it difficult to easily convert pricing information into a currency with which the user is familiar. As an example, when the user is traveling in the Middle East, an item's label may only be in Arabic and the pricing information may be in a local currency. However, the user may be able to read only English and may desire to see the price converted to dollars or euros. The routine may translate the information either using software installed on the mobile computing device or by transmitting information to a server that returns a translated result.	¶49 - A translator component 1112 may translate information (e.g., labels, pricing, ingredients, etc.), stored in the input database 1104
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Coulson, in order to see the price converted to dollars or euros, (see: Coulson, ¶47).
	SHIMOIRISA in view of Coulson discloses capture of the label and the translation of the label, and the display in Yen and dollar; does not specifically disclose “the terminal displays the article”; however, Robert of Figure 2B discloses – page 10 and 11 -  this example, the prices have been converted to pounds sterling and the converted price information is displayed in 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Robert, in order to allows for identification and conversion of multiple prices within a captured image into a desired currency, (see: Robert, page 2).
Response to Arguments
	Applicant’s arguments submitted on 09/30/2021 have been fully considered, but are moot in view of the new grounds of rejection.  
	Regarding claims 2 and 5, applicant argues the new limitation added, see Remarks page “an amount of settlement for the user being fixed to a price in a currency of a first country, the price being displayed at the time of purchase, the currency of the first country being a home currency for the user”. Examiner respectfully disagree.  SHIMOIRISA discloses the amount of settlement is fixed to the first country because the currency kind is selected, and the server process the settlement to the selected currency kind, see ¶¶57-60, ¶¶81-88; 
	For the same reason above, the rejections under 35 USC 103 has been maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA DELIGI/Patent Examiner, Art Unit 3627         



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627